Case: 1:19-mj-03190-TMP Doc #: 4-1 Filed: 07/29/19 1o0f1. PagelD #: 20

BEFORE: ARLENE R. LINDSAY DATE: 7 | 2z] 2019

 

UNITED STATES MAGISTRATE JUDGE TIME ON: Y:)
TIME OFF:_7:
Case No. | 0 M ‘ (al b Courtroom Deputy:_Robert Imrie
Criminal Cause for z Ch haowmeEenrt
Defendant: CHae\ ES VACCARO
Present 4 Not Present___ In Custody. ie On Bail/Bond___

Attorney: NOUN CARMAN Ret’d of CJA__ FD of NY__
ausa: (UARIES Rosé

Interpreter:_—

ESR Time: y 7 b = 4-33

Lo Called Le Counsel for all sides present.

A, Order Setting Conditions of Release and Bond entered. we Special Conditions Apply.
__. Order of Detention entered.
___ Temporary Order of Detention entered.

Next Court appearance scheduled for

 

Preliminary Hearing ___ Waived; ____ Set for

 

___ Waiver of Speedy Indictment executed from to
____ Defendant waives Speedy Trial from to
NOTES: \ \ —

S YARN.

 

 

 

 

 

 
